Citation Nr: 1723640	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-18 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to March 1970, including service in Vietnam.  The Veteran died in December 2009.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

The Board remanded this matter in April 2015 for additional development.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his acute myelogenous leukemia (AML) was at least as likely as not caused by in-service herbicide exposure.

2.  The Veteran's AML substantially contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.S. §§ 1310, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.S. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The death of a Veteran will be considered service-connected when the evidence establishes that a service-connected disability contributed substantially or materially to the production of death.  38 U.S.C.S. § 1310; 38 C.F.R. § 3.312(a) (2016).
	
The appellant essentially contends that the Veteran's in-service herbicide exposure led to the development of his acute myelogenous leukemia (AML), and that his AML led to his death in December 2009.  The evidence of record reflects that the Veteran served on the ground in Vietnam from April 1969 to March 1970, and is therefore presumed to have been exposed to herbicide agents including Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).

In November 2009, the Veteran presented to VA with symptoms of fatigue and malaise and findings of leukopenia and bone marrow suppression subsequently diagnosed as AML in early December 2009.  Notably, during the November 2009 VA treatment, his history of Agent Orange exposure was documented.  On December 31, 2009, the Veteran passed away; his death certificate lists an immediate cause of death of sepsis with shock, and AML as a contributing cause of death, along with neutropenic enterocolitis.

There are two medical opinions of record addressing a relationship between the Veteran's AML and his in-service herbicide exposure, with a June 2016 private physician opining in favor of a relationship, and a June 2016 VA physician opining against.  Specifically, in June 2016, a VA physician offered an opinion that the Veteran's AML was not at least as likely as not related to herbicide exposure, basing the opinion on the fact that the cause for AML is unknown, and also because, according to the American Cancer Society, exposure to herbicides or pesticides is an uncertain or controversial risk factor, and because the Veteran had other risk factors of being a male and of advanced age.

In contrast, in June 2016, a private physician and a professor specializing in hematology and oncology who, notably, also worked in the VA Health Service for 23 years, explained that Agent Orange was contaminated with a dioxin and that studies show an increased risk of AML in individuals exposed to dioxins, especially after 20 years and with the highest incidence in men. He noted that animals also have shown an increased risk of AML after dioxin treatment.  He concluded that data show an increased risk of AML after herbicide exposure, especially those containing dioxin and to which the Veteran was exposed in service.  In support of the rationale offered, the private physician cited to two studies related to dioxin exposure.

The Board finds the private opinion of the oncologist, supporting that the Veteran's herbicide exposure played a significant role in the development of, and his eventual death from AML to be highly probative as it contained a detailed rationale, and citied to pertinent medical and scientific literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Although the June 2016 VA doctor did not link AML and herbicide exposure, he did not discuss the studies referenced by the June 2016 hematologist/oncologist.  Moreover, while competent, the Board finds the VA opinion provided by an internist to be less probative than the opinion of a physician specializing in hematology and oncology, particularly one who also has a lengthy history of experience in the VA healthcare system and a demonstrated knowledge of Agent Orange.  

Therefore, resolving all doubt in the appellant's favor, the Board finds that service connection for AML and for the cause of the Veteran's death is warranted.  38 U.S.C.S. §§ 1110, 1310, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.312(a) (2016).


ORDER

Service connection for the cause of death of the Veteran is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


